DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2 and 12, the combination of limitations involving wherein identifying the type of uplink interface as FC Gateway comprises the steps of: creating a virtual fabric (vfabric) comprising IOMs; assigning to each IOM a FCoE Virtual LAN (VLAN) identifier; in response to obtaining information about the presence of available uplink interfaces of one or more IOMs, sending FLOGIs via the available uplink interfaces; in response to receiving the FLOGI response at one or more uplink interfaces, causing the one or more uplink interfaces to be added to a first uplink group and marked as FC gateway interfaces; in response to receiving a FLOGI request at the one or more uplink interfaces, causing the one or more uplink interfaces to be added to a second uplink group and marked as FC direct attach interfaces; initiating one or more link resets on IOM ports that have not received either the FLOGI response or the FLOGI request; and in response to a timeout condition being met or a link reset being received, resuming the with the step of sending FLOGIs via the available uplink interfaces among other claim limitations, are non-obvious over the prior art. The closet prior art of record Fang teaches creating a virtual fabric (vfabric) comprising IOMs, in response to obtaining information about the presence of available uplink interfaces of one or more IOMs, sending FLOGIs via the available uplink interfaces; in response to receiving the FLOGI response at one or more uplink interfaces, causing the one or more uplink interfaces to be added to a first uplink group and marked as FC gateway interfaces  but does not teach assigning to each IOM a FCoE Virtual LAN (VLAN) identifier; causing the one or more uplink interfaces to be added to a first uplink group and marked as FC gateway interfaces; in response to receiving a FLOGI request at the one or more uplink interfaces, causing the one or more uplink interfaces to be added to a second uplink group and marked as FC direct attach interfaces; initiating one or more link resets on IOM ports that have not received either the FLOGI response or the FLOGI request; and in response to a timeout condition being met or a link reset being received, resuming the with the step of sending FLOGIs via the available uplink interfaces and therefore the claims are allowable over the prior art.
Regarding claims 3-4, and 13, are dependent on claims 2 and 12 and thus objected for similar reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20180234384 herein after Fang) in view of Kamath et al.(US 20180287966 herein after Kamath).

Regarding claim 1, 11, 16, Fang teaches a Fibre Channel (FC) system for automatically detecting and configuring connections, the system comprising:
 an I/O module (IOM), the IOM being part of a Virtual LAN (VLAN) or virtual fabric (vfabric) (Fig. 4A “N_Port with Virtual port IDs for Servers I-N”, “FC Switch Module 404”, “410”, [0017] “A device attaches to the fabric by matching the associated N_port (or N port) to a corresponding F_port on the fabric. The F_port (or F port) is a fabric port, and may be located on the switch. Accordingly, a link may be terminated to an N_port and to a matching F_port. A common device attached at the N_port side of a link is a Host Bus Adapter (HBA), Fig. 1 “Network Adapter 20”);
 a processor coupled to the IOM; server interfaces coupled to the IOM (Fig. 1 “Processing Unit 16”, [0047] “computer system/server 12 in cloud computing node 10 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 12”));
 a model system management (MSM) coupled to the IOM and the server interfaces ([0052] “Such communication can occur via Input/Output (I/O) interfaces 22. Still yet, computer system/server 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 20”);
 and a non-transitory computer-readable medium comprising instructions that, when executed by the processor, cause steps to be performed, the steps comprising ([0050] “System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30”, Fig. 1 “Processing Unit 16”):
 using one of the IOM's fabric login (FLOGI) response or FLOGI request to identify a type of uplink interface as one of Fibre Channel (FC) Gateway or FC Direct Attach ([0067] “For N-port to N-port direct attached connection login work, as depicted in FIG. 4C, when two N_Ports (e.g., Initiator and Target) are connected to each other directly, both ports first send a FLOGI to each other, and two N_Ports (e.g., Initiator and Target) may determine that they are connected directly to an N_Port by examining a bit from the FLOGI”);
 and based on the type of uplink interface identified, configuring the server interfaces (Fig. 7 “714 Connection Setup”, 728 Connection Setup”, [0073] “may receive an F-login accept message and a FC-ID from a peer node, as in block 706 and/or receive an F-login as an N-port from the peer node, as in block 708. From block 706, a switch P-login process may be performed when the peer node is a switch F-port, as in block 710, and connection setup is then complete, as in block 714”).
Fang does not teach determining whether the server interfaces support Fibre Channel over Ethernet (FCoE);
Kamath teaches determining whether the server interfaces support Fibre Channel over Ethernet (FCoE) ([0029] “Network switch system 200 can achieve sFlow analysis and services“, [0021] “a virtual connect (VC) profiled switch to behave as an OpenSwitch carrying a virtual connect profile on its logical device resources; a fiber channel/fibre channel over Ethernet (FC/FCoE) gateway to present capabilities for storage-area network (SAN) connectivity”));
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Kamath. One of ordinary skill in the art would have been motivated to make this modification in order to configure a flexible system.

Regarding claim 7, Fang teaches a model system management (MSM) ([0059] “management layer 80 may provide the functions described below”), communicating at least some of the information to one or more IOMs associated with the server interfaces to facilitate deployment of a VLAN or the vfabric on one or more IOM downlink interfaces based on one or more VLAN configurations of uplink interfaces (Fig. 4B, Fig4C, [0073] “The functionality 700 may start (“initialize”) as in block 702. An F-login (e.g., fabric login or “flogi”) may be sent by a host bus adapter (HBA) acting as an N-port, as in block 704. In parallel and/or in sequentially, the functionality 700 may receive an F-login accept message and a FC-ID from a peer node, as in block 706 and/or receive an F-login as an N-port from the peer node, as in block 708. From block 706, a switch P-login process may be performed when the peer node is a switch F-port, as in block 710, and connection setup is then complete, as in block 714”).
Fang does not teach wherein determining whether server interfaces coupled to the IOM support FCoE comprises the steps of: querying a model system management (MSM) to obtain information comprising whether server interfaces of a set of IOMs support FCoE.
However, Kamath teaches wherein determining whether server interfaces coupled to the IOM support FCoE ([0029] “Network switch system 200 can achieve sFlow analysis and services“, [0021] “a virtual connect (VC) profiled switch to behave as an OpenSwitch carrying a virtual connect profile on its logical device resources; a fiber channel/fibre channel over Ethernet (FC/FCoE) gateway to present capabilities for storage-area network (SAN) connectivity”)) comprises the steps of: querying to obtain information comprising whether server interfaces of a set of IOMs support FCoE ([0041] “Processes (i.e., services) that assist in managing such resources can be scoped to the containers/logical switches 320. For example, a resource, when created, can carry ownership of the container (logical switch) 320 or data when queried to the OVSDB. Accordingly, data will be relevant and targeted for the container-specific (logical switch-specific) operations”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Kamath. One of ordinary skill in the art would have been motivated to make this modification in order to configure a flexible system.

Regarding claim 8, Fang does not teach wherein querying is performed by an IOM.
However, Kamath teaches wherein querying is performed by an IOM (Fig. 2 “Logical Switch 220”, [0041] “Processes (i.e., services) that assist in managing such resources can be scoped to the containers/logical switches 320. For example, a resource, when created, can carry ownership of the container (logical switch) 320 or data when queried to the OVSDB. Accordingly, data will be relevant and targeted for the container-specific (logical switch-specific) operations”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Kamath. One of ordinary skill in the art would have been motivated to make this modification in order to configure a flexible system.


Regarding claim 9, Fang teaches wherein the information further comprises (NPAR) partition information about the server IOM interfaces ([0018] “Thus, NPIV allows physical Port to be logically partitioned into multiple logical ports and/or Fibre Channel (FC) addresses so that a physical HBA can support multiple initiators, each with a unique N_Port ID.”, ([0029] “Network switch system 200 can achieve sFlow analysis and services“, [0021] “a virtual connect (VC) profiled switch to behave as an OpenSwitch carrying a virtual connect profile on its logical device resources; a fiber channel/fibre channel over Ethernet (FC/FCoE) gateway to present capabilities for storage-area network (SAN) connectivity”))).


Regarding claim 18, Fang teaches wherein the one or more uplink interfaces comprise a physical port ([0018] “Thus, NPIV allows physical Port to be logically partitioned into multiple logical ports and/or Fibre Channel (FC) addresses so that a physical HBA can support multiple initiators, each with a unique N_Port ID”).

Regarding claim 19, Fang teaches the MSM ([0059] “management layer 80 may provide the functions described below”).
Fang does not teach wherein determining whether the server interfaces support FCoE comprises querying.
Kamath teaches wherein determining whether the server interfaces support FCoE comprises querying (Fig. 2 “Logical Switch 220”, [0041] “Processes (i.e., services) that assist in managing such resources can be scoped to the containers/logical switches 320. For example, a resource, when created, can carry ownership of the container (logical switch) 320 or data when queried to the OVSDB. Accordingly, data will be relevant and targeted for the container-specific (logical switch-specific) operations”), [0029] “Network switch system 200 can achieve sFlow analysis and services“, [0021] “a virtual connect (VC) profiled switch to behave as an OpenSwitch carrying a virtual connect profile on its logical device resources; a fiber channel/fibre channel over Ethernet (FC/FCoE) gateway to present capabilities for storage-area network (SAN) connectivity”)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Kamath. One of ordinary skill in the art would have been motivated to make this modification in order to configure a flexible system.



Claims 5, 6, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kamath as applied to claims 1, 7-9, 11, 16, 18-19  above, and further in view of Otsuka et al. (US 20130243006 herein after Otsuka).

Regarding claim 5, Fang teaches wherein configuring the server interfaces comprises the steps of: 
 applying to a server interface associated with the first IOM a first set of configuration (Fig. 5 “Host Server 1”, “HBA”, Fig. 4A “406 N_Port with Virtual Port IDs fort servers 1-N”, [0072] “An F switch port may be simulated by an N storage port to enable either N-port virtualization (NPV) or N-port identification (ID) virtualization (NPIV) in the host direct attach configuration by directly attaching the N server port to the N storage port, as in block 604.)
 and applying to a server interface of a second IOM a second set of configuration (Fig. 5 “Host Server 2”, “HBA”, Fig. 4A “406 N_Port with Virtual Port IDs fort servers 1-N”, [0072] “An F switch port may be simulated by an N storage port to enable either N-port virtualization (NPV) or N-port identification (ID) virtualization (NPIV) in the host direct attach configuration by directly attaching the N server port to the N storage port, as in block 604”).

Fang does not teach determining that the server interfaces support FCoE; and in response to determining that the type of uplink interface is present at a first IOM: control bridge exchange (DCB) configurations that comprise VLAN settings and FCoE VLAN settings;
Kamath teaches determining that the server interfaces support FCoE in response to determining that the type of uplink interface is present at a IOM ([0029] “Network switch system 200 can achieve sFlow analysis and services“, [0021] “a virtual connect (VC) profiled switch to behave as an OpenSwitch carrying a virtual connect profile on its logical device resources; a fiber channel/fibre channel over Ethernet (FC/FCoE) gateway to present capabilities for storage-area network (SAN) connectivity”)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Kamath. One of ordinary skill in the art would have been motivated to make this modification in order to configure a flexible system.
Kamath does not teach control bridge exchange (DCB) configurations that comprise VLAN settings and FCoE VLAN settings.
However, Otsuka teaches control bridge exchange (DCB) configurations that comprise VLAN settings and FCoE VLAN settings ([0067] “relay unit 111 acquires an FC frame from an FCoE frame received from the server 10 via the DCB port 131, and outputs the FC frame to the path selection unit 112. When the server 10 encapsulates an FC frame for transmission, the server 10 inserts a determined VLAN (Virtual LAN) tag into an FCoE frame. Accordingly, the relay unit 111 can recognize by the VLAN tag that an FC frame is encapsulated in the FCoE frame.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang and Kamath to incorporate the teachings of Otsuka. One of ordinary skill in the art would have been motivated to make this modification in order to create a more efficient system.


Regarding claim 6, 14 Fang teaches wherein configuring the server interfaces comprises the steps of:
applying to a server interface of a first IOM a configuration (Fig. 5 “Host Server 1”, “HBA”, Fig. 4A “406 N_Port with Virtual Port IDs fort servers 1-N”, [0072] “An F switch port may be simulated by an N storage port to enable either N-port virtualization (NPV) or N-port identification (ID) virtualization (NPIV) in the host direct attach configuration by directly attaching the N server port to the N storage port, as in block 604.) 
 and applying to a server interface of a second IOM a second configuration (Fig. 5 “Host Server 2”, “HBA”, Fig. 4A “406 N_Port with Virtual Port IDs fort servers 1-N”, [0072] “An F switch port may be simulated by an N storage port to enable either N-port virtualization (NPV) or N-port identification (ID) virtualization (NPIV) in the host direct attach configuration by directly attaching the N server port to the N storage port, as in block 604”)
configuration having been learned on an uplink interface coupled to the IOM (Fig. 7 “720 Find WWPN Bindings defined in storage logical config data”). 
Fang does not teach determining that the server interfaces support FCoE; and in response to determining that an FCoE type uplink is present: control bridge exchange (DCB) configuration and comprises a Virtual LAN (VLAN) configuration and a FCoE VLAN configuration.

Kamath teaches determining that the server interfaces support FCoE; and in response to determining that an FCoE type uplink is present ([0029] “Network switch system 200 can achieve sFlow analysis and services“, [0021] “a virtual connect (VC) profiled switch to behave as an OpenSwitch carrying a virtual connect profile on its logical device resources; a fiber channel/fibre channel over Ethernet (FC/FCoE) gateway to present capabilities for storage-area network (SAN) connectivity”)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Kamath. One of ordinary skill in the art would have been motivated to make this modification in order to configure a flexible system.
Kamath does not teach control bridge exchange (DCB) configuration and comprises a Virtual LAN (VLAN) configuration and a FCoE VLAN configuration.
However, Otsuka teaches control bridge exchange (DCB) configuration and comprises a Virtual LAN (VLAN) configuration and a FCoE VLAN configuration. ([0067] “relay unit 111 acquires an FC frame from an FCoE frame received from the server 10 via the DCB port 131, and outputs the FC frame to the path selection unit 112. When the server 10 encapsulates an FC frame for transmission, the server 10 inserts a determined VLAN (Virtual LAN) tag into an FCoE frame. Accordingly, the relay unit 111 can recognize by the VLAN tag that an FC frame is encapsulated in the FCoE frame.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang and Kamath to incorporate the teachings of Otsuka. One of ordinary skill in the art would have been motivated to make this modification in order to create a more efficient system.

	Regarding claim 20, Fang teaches wherein configuring one or more server interfaces comprises applying to the one or more server interfaces a set of configurations Fig. 5 “Host Server 1”, “HBA”, Fig. 4A “406 N_Port with Virtual Port IDs fort servers 1-N”, [0072] “An F switch port may be simulated by an N storage port to enable either N-port virtualization (NPV) or N-port identification (ID) virtualization (NPIV) in the host direct attach configuration by directly attaching the N server port to the N storage port, as in block 604.).
	Fang and Kamath does not teach control bridge exchange (DCB) configurations that comprise VLAN settings and FCoE VLAN settings.
	Otsuka teaches control bridge exchange (DCB) configurations that comprise VLAN settings and FCoE VLAN settings ([0067] “relay unit 111 acquires an FC frame from an FCoE frame received from the server 10 via the DCB port 131, and outputs the FC frame to the path selection unit 112. When the server 10 encapsulates an FC frame for transmission, the server 10 inserts a determined VLAN (Virtual LAN) tag into an FCoE frame. Accordingly, the relay unit 111 can recognize by the VLAN tag that an FC frame is encapsulated in the FCoE frame.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang and Kamath to incorporate the teachings of Otsuka. One of ordinary skill in the art would have been motivated to make this modification in order to create a more efficient system.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kamath as applied to claims 1, 7-9, 11, 16, 18-19  above, and further in view of Munger et al. (US9811347 herein after Munger).

Regarding claim 15, Fang teaches communicating some or all of content of to IOMs associated with the server IOM interfaces to facilitate deployment of a VLAN or the vfabric on IOM uplink interfaces as one of FC uplink type or FCoE uplink type (Fig. 4B, Fig4C, [0073] “The functionality 700 may start (“initialize”) as in block 702. An F-login (e.g., fabric login or “flogi”) may be sent by a host bus adapter (HBA) acting as an N-port, as in block 704. In parallel and/or in sequentially, the functionality 700 may receive an F-login accept message and a FC-ID from a peer node, as in block 706 and/or receive an F-login as an N-port from the peer node, as in block 708. From block 706, a switch P-login process may be performed when the peer node is a switch F-port, as in block 710, and connection setup is then complete, as in block 714”).
Fang does not teach wherein determining whether server interfaces coupled to the IOM support FCoE comprises the steps of:
 querying a model system management (MSM) to obtain information comprising whether server IOM interfaces of a set of IOMs support FCoE;
 using the information to generate a list of server IOM interfaces that have FCoE partition enabled;
Kamath teaches wherein determining whether server interfaces coupled to the IOM support FCoE ([0029] “Network switch system 200 can achieve sFlow analysis and services“, [0021] “a virtual connect (VC) profiled switch to behave as an OpenSwitch carrying a virtual connect profile on its logical device resources; a fiber channel/fibre channel over Ethernet (FC/FCoE) gateway to present capabilities for storage-area network (SAN) connectivity”)) comprises the steps of:
 querying a model system management (MSM) to obtain information comprising whether server IOM interfaces of a set of IOMs support FCoE ([0041] “Processes (i.e., services) that assist in managing such resources can be scoped to the containers/logical switches 320. For example, a resource, when created, can carry ownership of the container (logical switch) 320 or data when queried to the OVSDB. Accordingly, data will be relevant and targeted for the container-specific (logical switch-specific) operations”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Kamath. One of ordinary skill in the art would have been motivated to make this modification in order to configure a flexible system.
Kamath does not teach using the information to generate a list of server IOM interfaces that have FCoE partition enabled.
Munger teaches using the information to generate a list of server IOM interfaces that have FCoE partition enabled (col 10 lines 50-59 “partitioned NIC has four partitions … FcoeOffload”, “table 1 FcoeOffloadMode Enabled”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang and Kamath to incorporate the teachings of Muunger. One of ordinary skill in the art would have been motivated to make this modification in order to create a more efficient system.




Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kamath as applied to claims 1, 7-9, 11, 16, 18-19  above, and further in view of Decusatis et al.(US 20150172122 herein after Decusatis).

Regarding claim 10, 17 Fang, Kamath does not teach wherein the server IOM interfaces comprise a converged network adapter (CNA) interface that is coupled to at least one of the VLAN or the vfabric
However, Decusatis teaches wherein the server IOM interfaces comprise a converged network adapter (CNA) interface that is coupled to at least one of the VLAN or the vfabric ([0023] “The CNA connecting the workstation WS A-1 to the network is configured with two VLAN links, VLAN-A link 50 and VLAN-B link 52, which in general may be physical cable connections or logical connections. This allows the FCoE switch 14 to effectively select different communication paths when selecting VLAN-A (which includes the VLAN-A link 50 to the workstation WS A-1) or VLAN-B (which includes the VLAN-B link 52 to the workstation WS A-1)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang and Kamath to incorporate the teachings of Decusatis. One of ordinary skill in the art would have been motivated to make this modification in order to minimize components in the system.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Applicant’s Argument
In the remarks applicant argues that Fang does not teach using one of an I/O module (IOM)'s fabric login (FLOGI) response or FLOGI request to identify a type of uplink interface as one of Fibre Channel (FC) Gateway or FC Direct Attach, Fang expressly notes that it determines that it is in a direct attached configuration-not by receipt of a FLOGI response or FLOGI request-by rather "by examining a bit from the FLOGI.

Examiner’s Argument 
Examiner respectfully disagrees. Fang teaches using one of the IOM's fabric login (FLOGI) response or FLOGI request to identify a type of uplink interface as one of Fibre Channel (FC) Gateway or FC Direct Attach ([0067] “For N-port to N-port direct attached connection login work, as depicted in FIG. 4C, when two N_Ports (e.g., Initiator and Target) are connected to each other directly, both ports first send a FLOGI to each other, and two N_Ports (e.g., Initiator and Target) may determine that they are connected directly to an N_Port by examining a bit from the FLOGI”).
More specifically, in [0067] the FLOGI (FLOGI request) is sent, and using the FLOGI a determination that the N_Ports are direct attached, and identifies the interface by examining the FLOGI.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        

/JAMAAL HENSON/Primary Examiner, Art Unit 2411